DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is responsive to the amendment filed on May 19, 2021. Claims 1, 3-5, 8-13, 15-16, and 19-24 are pending with claim 15 being withdrawn.

Response to Arguments
Applicant’s arguments, see page 6, filed May 19, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leszczynski (US 2016/0102578) in view of Jakubczak (WO 2014/068355 A1). Jakubczak discloses a forward seal system comprises a seal base (I) removably positioned in a seal pocket (132, Fig. 3), the seal base comprising a body (Fig. 3), a pair of flanges (II) extending radially from the body, and a hook (III) installated in an axially extending portion (Fig. 3), wherein the body and the pair of flanges define a radial slot (140). Note that Leszczynski discloses a seal base removably positioned in a seal pocket with a radial slot for a seal that extends radially outward (Fig. 2), however Leszczynski does not disclose that the slot is formed by the flanges of the seal body. The envisioned combination would apply the radial slot configuration extending radially from the seal body of Jakubczak such that the annotated portion of the radial slot would be formed by the seal body (see annotated portion of Leszczynski below). This results in the seal base containing a pair of flanges extending radially outward from the body wherein the body and the pair of flanges define a radial slot. Accordingly, the amended claims do not appear patentable in view of Leszczynski (US 2016/0102578) in view of Jakubczak (WO 2014/068355 A1).

    PNG
    media_image1.png
    535
    348
    media_image1.png
    Greyscale

Annotated Portion of Figure 3 of Jakubczak


    PNG
    media_image2.png
    217
    249
    media_image2.png
    Greyscale

Annotated Fig. 2 of Leszczynski

    PNG
    media_image3.png
    228
    248
    media_image3.png
    Greyscale

Envisioned combination with seal body forming the radial slot including radial flanges

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection tab further comprises an interior axial side and a radial side extending between the interior axial side and the flow side (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note that claim 22 appears to establish a flow side (below in Fig. 3), and a seal side (above in Fig. 3). The connection tab appears to have an interior axial side (I) and a radial side (II) extending between the interior axial side (I) and the side (III). The side (III) is not at the flow side as claimed in claim 23. Rather, the side (III) is located at the seal side.

    PNG
    media_image4.png
    226
    499
    media_image4.png
    Greyscale

Figure 3 of application with annotations pertaining to the connection tab


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claim 23 recites that the connection tab further comprises an interior axial side and a radial side extending between the interior axial side and the flow side. As noted above, the connection tab does not appear to include a radial side (II, see above) extending between the interior axial side (I, see above) and the flow side (see annotated Fig. 3 above). The specification does not describe the connection tab. The lack of support for this limitation consequently raise doubt as to possession of the claimed invention at the time of filing. Claim 24 fails to comply with the written description requirement based on its dependence on claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-13, 16, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leszczynski (US Patent Application 2016/0102578) in view of Jakubczak (WO 2014/068355 A1).
	In regards to claim 1, Leszczynski discloses an exhaust diffuser (12), comprising:
an outer diffuser section (20); the outer diffuser section comprising a forward portion (34) disposed about an exit end of a turbine (par. 14), the forward portion defining a seal pocket (see I in the annotated Fig. 2 below) having a radially extending slot (see II below) and an axially extending portion (see III, recess 44 corresponding to tab 58) extending directly from the radially extending portion (Fig. 2);
an outer forward seal system (48) positioned within the forward portion (34, see Fig. 2); 
wherein the outer forward seal system comprises a seal base removably positioned in the seal pocket (Fig. 2), the seal base comprising a body (50) installed in the radially extending portion (II) and a hook (58) installed in the axially extending portion (Fig. 2) and wherein the hook (58) extends axially from the body and axially beyond the body (Fig. 2).

    PNG
    media_image5.png
    509
    490
    media_image5.png
    Greyscale

Annotated Figure 2 of Leszczynski

    PNG
    media_image6.png
    368
    446
    media_image6.png
    Greyscale

Annotated Portion of Figure 2 of Leszczynski
Leszczynski does not discloses the seal base comprising a pair of flanges extending radially outward from the body, wherein the body and the pair of flanges define a radial slot.
Jakubczak discloses a forward seal system comprises a seal base (I) removably positioned in a seal pocket (132, Fig. 3), the seal base comprising a pair of flanges (II) extending radially from the body, wherein the body and the pair of flanges define a radial slot (140, see annotated Fig. 3 below).
Leszczynski discloses the outer forward seal system forms a slot for retaining a seal, however does not disclose the seal base comprises a pair of flanges defining a radial slot, wherein the body and the pair of flanges define the radial slot. Jakubczak, which is also directed to a seal connecting a diffuser to a frame, discloses the seal base comprises a pair of flanges and body which define a radial slot, to secure the seal in place by a radial slot (par. 20, page 5). Thus, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the diffuser of Leszczynski by providing the seal base comprising a pair of flanges extending radially from the body, wherein the body and the pair of flanges define a radial slot, as taught by Jakubczak, such that the pair of flanges extend radially outward from the body, to secure the seal in place by a radial slot (Jakubczak par. 20, page 5).


    PNG
    media_image1.png
    535
    348
    media_image1.png
    Greyscale

Annotated Portion of Figure 3 of Jakubczak
In regards to claim 3, the modified diffuser of Leszczynski comprises the seal base comprises a seal member (Jakubczak 118; Leszczynski 32) positioned within the radial slot (Jakubczak Fig. 2).
	In regards to claim 4, the modified diffuser of Leszczynski comprises the seal member (Jakubczak 118; Leszczynski 32) extends towards a casing (Jakubczak 104 Fig. 2; Leszczynski 10).

	In regards to claim 8, the modified diffuser of Leszczynski comprises the forward portion comprises a flow side (radial inner side, see Leszczynski Fig. 2).
	In regards to claim 9, the modified diffuser of Leszczynski comprises the forward portion comprises a channel (Leszczynski 64) therein extending radially outward from the flow side and extending to the axial extending portion of the seal pocket (Leszczynski Fig. 2).
	In regards to claim 10, the modified diffuser of Leszczynski comprises the forward portion comprises a dowel (Leszczynski 68, par. 20) removably positioned within the channel and extending into the axially extending portion (Leszczynski Fig. 2).
	In regards to claim 11, the modified diffuser of Leszczynski comprises the forward portion comprises a skin (Leszczynski 16) facing a flow of combustion gases.
	In regards to claim 12, the modified diffuser of Leszczynski comprises the seal pocket (Leszczynski 44) is positioned on the forward portion on an opposite side of the skin facing the flow of combustion gases (Leszczynski Fig. 2).
	In regards to claim 13, the modified diffuser of Leszczynski comprises the exhaust diffuser comprises a plurality of segments (Leszczynski par. 14).
	In regards to claim 22, the modified diffuser of Leszczynski comprises the forward portion (Leszczynski 34) comprises a flow side (bottom, Leszczynski Fig. 2) and a seal side (top, Leszczynski Fig. 2) opposite the flow side, the seal side at least partially defining a connection tab (Leszczynski 40) that extends axially into the seal base.
	In regards to claim 23, as far as it is supported, the modified diffuser of Leszczynski comprises the connection tab (Leszczynski 40) further comprises an interior axial side and a radial side extending between the interior axial side and the seal side (Leszczynski Fig. 2, note that the envisioned combination eliminates aft segment arm 46 from the forward portion 34).
	In regards to claim 24, as far as it is supported, the modified diffuser of Leszczynski comprises 



    PNG
    media_image3.png
    228
    248
    media_image3.png
    Greyscale

Envisioned combination annotated on Leszczynski Fig. 2
	In regards to claim 16, Leszczynski discloses an exhaust diffuser, comprising: 
an outer diffuser section (20), the outer diffuser section comprising a forward portion (34) disposed about an exit end of a turbine (par. 14), the forward portion defining a seal pocket (accommodating tabs 58, 60, see par. 19) having an axially extending portion (recess 44 correspond to tab 58, see Fig. 2); and 
an outer forward seal system (48) positioned on the forward portion, the outer forward seal system comprising: 
a seal base with a seal member (32), the seal base having a hook (58) and a body (50), the hook (58) extending axially from the body and axially beyond the body, the hook configured for installation in the axially extending slot (44);
wherein the seal base is removably positioned within the axial extending portion of the seal pocket and is secured via a dowel (68, par. 20) extending through the forward portion (Figs. 2, 6).

Jakubczak discloses a forward seal system comprises a seal base (I) removably positioned in a seal pocket (132, Fig. 3), the seal base comprising a pair of flanges (II) extending radially from the body, wherein the body and the pair of flanges define a radial slot (140, see annotated Fig. 3 above).
Leszczynski discloses the outer forward seal system forms a slot for retaining a seal, however does not disclose the seal base comprises a pair of flanges defining a radial slot, wherein the body and the pair of flanges define the radial slot. Jakubczak, which is also directed to a seal connecting a diffuser to a frame, discloses the seal base comprises a pair of flanges and body which define a radial slot, to secure the seal in place by a radial slot (par. 20, page 5). Thus, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to modify the diffuser of Leszczynski by providing the seal base comprising a pair of flanges extending radially from the body, wherein the body and the pair of flanges define a radial slot, as taught by Jakubczak, such that the pair of flanges extend radially outward from the body, to secure the seal in place by a radial slot (Jakubczak par. 20, page 5).
	In regards to claim 19, the modified diffuser of Leszczynski comprises the forward portion comprises a flow side (Leszczynski Figs. 1-2).
	In regards to claim 20, the modified diffuser of Leszczynski comprises the forward portion comprises a channel (Leszczynski 64) therein extending radially outward from the flow side and extending to the axially extending poriton of the seal pocket; and wherein with the dowel is removably positioned within the channel and extends from the flow side to the hook (Leszczynski Figs. 2, 6).
	In regards to claim 21, the modified diffuser of Leszczynski comprises the dowel terminates radially at the hook (Leszczynski Fig. 6, par. 21).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        
6/9/2021